ORDER
PER CURIAM
Gregory Bonnett (“Movant”) appeals from the motion court’s “Order”1 denying his June 13, 2016 “Motion to Vacate, Set Aside or Correct the Judgment or Sentence” (“Motion”), pursuant to Rule 29.15 without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Although denominated "Order” and not "Judgment,” this does not serve as an impediment to our review of Movant's appeal because "[a]n order sustaining or overruling a motion filed under the provisions of ... Rule 29.15 shall be deemed a final judgment for purposes of appeal by the movant or the state.” Rule 29.15(k); see also Johnson v. State, 470 S.W.3d 1, 3-4 (Mo. App. W.D. 2015) (no conflict between Rule 74.01, providing that judgment is entered when signed by the judge and denominated "judgment" or "decree,” and Rule 29.15(k) such that review was permissible).